    Case 1:21-cr-00486-SHS Document 21 Filed 08/17/21 Page 1 of 1




                          PELUSO & TOUGER~ LLP
                            70LAFAYEITESTREET
                          NEW YORK, NEW YORK 10013
                               PelusoandTouger.corn

                                                         Ph. No. (212) 608-1234
                                                         Fax No. (212) 513-1989



August 17, 2021
By ECF
                                                 11r1so £NOOR
                                                 HhJU
                                                          · .SEO
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street New York, New York 10007

Re : United States v. Dwight Boyd
     21 Cr. 486 (SHS)

Dear Judge Stein,

I write to respectfully request with the Government's consent that the Court grant Mr.
Boyd release on bail under the following conditions:

           o   $250,000 personal recognizance bond cosigned by 3 FRPs
           o   24-hour home incarceration with electronic monitoring
           o   Defendant to reside with mother at 901 Anderson Avenue, Apt.3C, Bronx,
               New York 10452, pending an inspection by Pretrial Services
           o   No contact with codefendants outside the presence of counsel
           o   Travel restricted to SDNY/EDNY
           o   Surrender of travel documents/no new applications
           o   Drug testing and/or drug treatment as directed by Pretrial Services
           o   Defendant to remain in custody until all above conditions are satisfied

Mr. Boyd also joins in the request of his codefendant, Joe Young in his letter to the
Court dated August 11, 2021.

Thank you very much for your consideration of this matter.
